ELLISON, J.
Plaintiff’s action was begun before a justice of tbe peace. It was appealed to tbe circuit court, where be recovered judgment. Defendant has brought tbe case here without a bill of exceptions, contending that tbe record proper will support bis appeal.
Tbe sole insistence is that tbe following paper did not state a cause of action in sufficiently definite terms to invoke tbe jurisdiction of the justice:
“Plaintiff for cause of action states that defendant is indebted to him in tbe sum of three hundred dollars for moneys advanced and actually paid by plaintiff for and on account of defendant at bis instance and request, as rent on certain real estate on tbe soutwest corner of Eleventh street and Locust street in Kansas City, Missouri. Wherefore, plaintiff prays judgment for three hundred dollars.”
We regard tbe statement as ample. [Moore v. Harmes, 123 Mo. App. 34; Johnson v. Kahn, 97 Mo. App. 628.]
It seems defendant regards tbe cause of action as on an account and that it should have been accompanied by dates, etc. But, as stated by plaintiff’s counsel at the argument, tbe claim is not like a mercantile account; and while dates might be a matter of *342interest between defendant and Ms landlord, it did not concern plaintiff. Tbe face of tbe statement shows that defendant requested plaintiff to pay for Mm three hundred dollars rent for certain real estate and that he did so. No more was necessary.
The judgment was for the right party and is affirmed.
All concur.